Citation Nr: 1200031	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of bilateral upper extremities, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for uncontrollable hand shakes.

3.  Entitlement to service connection for small vessel disease of the brain.

4.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a psychiatric disability, to include PTSD. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran expressed his intention to withdraw the issues of entitlement to service connection for uncontrollable hand shakes and small vessel disease of the brain.  Also at the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  

Significantly, a May 2011 rating decision granted the Veteran's claim of service connection for coronary artery disease.  As such, that issue is no longer in appellate status.  

The Veteran was initially denied service connection for PTSD in an October 1998 rating decision.  In a January 2006 rating decision, the RO denied a request to reopen the claim for PTSD.  The Veteran did not perfect appeals as to these decisions and they became final.  38 U.S.C.A. § 7105.  Another attempt to reopen was denied in August 2007.  A January 2008 statement requesting reconsideration is reasonably construed as a notice of disagreement.  The appeal was subsequently perfected.

Notably, it appears that the August 2007 rating decision adjudicated the PTSD issue on the merits.  However, given the procedural history as described above, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Finally, in compliance with the Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), where a Veteran's claim "identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.  Thus, the Veteran's psychiatric claim has been recharacterized as set forth on the title page of this decision.

The issues of entitlement to service connection for peripheral neuropathy of bilateral upper extremities, as well as the underlying merits of the claim for a psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  At the August 2011 videoconference hearing, the Veteran expressed his intention to withdraw his appeal in the matters of entitlement to service connection for uncontrollable hand shakes and small vessel disease of the brain.

2.  In an unappealed January 2006 rating decision, the RO denied the Veteran's request to reopen the PTSD claim; the evidence of record at that time did not demonstrate a conclusive diagnosis of PTSD and there was no verified in-service stressor.

4.  The evidence added to the record since the last final decision in January 2006 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal in the matters of entitlement to service connection for uncontrollable hand shakes and small vessel disease of the brain, the Board does not have jurisdiction to consider such matters.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The January 2006 decision declining to reopen a claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  New and material evidence has been received, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn issues

Given the Veteran's expressed intent to withdraw his appeal on the issues of service connection for uncontrollable hand shakes and small vessel disease of the brain, there is no reason to address the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in these matters.

In August 2011, the Veteran requested to withdraw his appeal seeking entitlement to service connection for uncontrollable hand shakes, and small vessel disease of the brain.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

Again, the Veteran has withdrawn his appeal in the matter of entitlement to service connection for uncontrollable hand shakes, and small vessel disease of the brain.  Accordingly, there is no allegation of error of fact or law in these matters remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in these matters must be dismissed.

II.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition on the only claim being decided at this time is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

III.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Initially, service connection for PTSD was denied in an October 1998 rating decision.  The basis for the denial was the absence of evidence showing a confirmed diagnosis of PTSD and the lack of any credible evidence to verify the claimed in-service stressor.  An unappealed January 2006 rating decision denied the Veteran's request to reopen the PTSD claim, as no new and material evidence had been submitted.

The record at the time of the final June 2006 rating decision failed to support a finding of a confirmed PTSD diagnosis, and contained no credible supporting evidence of an in-service stressor.  Thus, the evidence received since June 2006 should directly relate to such facts.

In a June 2008 VA psychiatric consultation report, the psychiatrist provided a DSM-IV diagnosis of PTSD.  Additionally, the Veteran's lay statements, testimony, and statements from acquaintances reiterate that he was in constant fear of his life while in Vietnam.

The Board notes that the June 2008 VA report, coupled with the lay statements and testimony constitutes new and material evidence as they relate directly to whether the Veteran has PTSD that is related to his military service.  Moreover, such evidence is not duplicative or previously of record.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection for a psychiatric disorder.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  


ORDER

As the Board has no jurisdiction in such matters, the appeal seeking service connection for uncontrollable hand shakes and small vessel disease of the brain is dismissed without prejudice.

New and material evidence having been received, the claim of service connection for PTSD is reopened, and to that extent only is the appeal granted.



REMAND

The Board's decision above reopens the claim of service connection for PTSD.  As with initial claims, when a claim has been reopened, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has alleged various stressors in support of his claim, which include fear of possible drowning when a helicopter that was too large tried to land on the ship's helipad.  It was ultimately waved off, but it got very close to the ship deck and the wind from the rotors nearly blew the Veteran overboard.  He also constantly feared for his life due to hostile fire.  

The Board notes that during the pendency of this claim, the regulations regarding stressor development have changed.  As amended, if a stressor claimed by a Veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

In this case, the Veteran's Form DD-214 lists his military specialty as aircraft repairman.  He has also contended that he served on guard duty without any ammunition in his weapon and that he would at times see suspicious activity while performing this duty.  Specifically, he indicated that one night he saw a small boat coming toward the ship, which caused him to be fearful.  

Overall, the claimed stressors regarding fear of enemy fire reasonably appear consistent with the Veteran's service and are related to hostile military activity.  As such, additional stressor development is not required.  Moreover, although not contemplated by the revised regulation for stressor verification, the incident regarding the helicopter attempting to land on deck and nearly blowing the Veteran overboard also appears consistent with the circumstances of service and thus is conceded pursuant to 38 U.S.C.A. § 1154(a).  However, no VA psychiatrist or psychologist has commented as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and whether such symptoms are related to the claimed stressors, in accordance with the newly revised regulations.  Consequently, a medical examination to confirm the diagnosis of PTSD and to obtain an opinion as to its etiology is necessary. 

Additionally, as noted above, a claim for benefits based on PTSD encompasses benefits based on another acquired psychiatric disorder.  Clemons, 23 Vet. App. 1 (2009).  As such, the Board must consider whether the Veteran's depression, anxiety, and any other acquired psychiatric disorder may be related to his military service.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Regarding the claim of service connection for bilateral peripheral neuropathy of the upper extremities as secondary to diabetes mellitus, the Veteran testified that he has experienced increasing numbness and tingling in his upper extremities since his last VA examination in August 2007.  He is competent to report a worsening of symptoms (i.e., upper arm numbness and tingling).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  Thus, a new examination is in order to determine if in fact he now has a disability manifested by bilateral upper extremity peripheral neuropathy.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since June 2009) clinical records of any and all Roseburg VAMC treatment or any other VA medical facility that has treated the Veteran, for his psychiatric and bilateral upper extremity disabilities and associate those documents with the claims file.

2. The Veteran should also be asked to identify any additional private treatment referable to his psychiatric and bilateral upper extremity disorders.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

4. Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the examiner should note whether or not PTSD is based on a conceded stressor, including fear of hostile fire, and the incident in which he was nearly blown overboard by the wind from the rotors of a helicopter that was too big to land on the ship.  

For any other diagnosed psychiatric disorder the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to the Veteran's military service.  

5. The RO should also arrange for a neurologic examination to ascertain the presence, nature, and likely etiology of disabilities manifested by numbness and tingling of each upper extremity.  The examiner must review the claims file in conjunction with the examination, and based on such review and examination of the Veteran, provide an opinion responding to the following:

(a) Does the Veteran have a chronic disability manifested by numbness and tingling of any of his upper extremities?  If so, what is the nature (medical  diagnosis) of such disability?

(b) If a disability manifested by numbness and tingling of any upper extremity is diagnosed, what is the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or better probability) that any such disability was caused or aggravated (permanently worsened by the natural progression of the disease) by the Veteran's service connected diabetes mellitus.  The examiner must explain the rationale for all opinions given.  Moreover, separate responses should be provided for the causation and aggravation elements of the claim.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

6. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder, to include PTSD; and bilateral upper extremity peripheral neuropathy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


